    Case 1:20-cv-01083-JTN-PJG ECF No. 27, PageID.825 Filed 11/17/20 Page 1 of 1
                                                   Tuesday, November 17, 2020 at 13:18:53 Central Standard Time

Subject: Re: Donald Trump for President, Inc., Ma:hew Seely, et al. v. Jocelyn Benson, et al. (Email 1 of 2)
Date: Tuesday, November 17, 2020 at 1:10:47 PM Central Standard Time
From: Eldridge, Sco: R.
To:      Mary
CC:      Kevin J. Hamilton Perkins Coie, Mary Ellen Gurewitz, Thor Hearne, Stephen Davis, Jasrasaria JyoS

Conﬁrmed. Thank you.

Sco: R. Eldridge
Miller Canﬁeld, PLC

On Nov 17, 2020, at 2:07 PM, Mary                                                   > wrote:

CAUTION EXTERNAL EMAIL: DO NOT open a:achments or click links from unknown or unexpected emails.

Mr. Eldridge,

Due to COVID restricSons on in-person visits, please conﬁrm you will accept service of the a:ached complaint on
behalf of Intervenor-Defendants Michigan DemocraSc Party and the DemocraSc NaSonal Commi:ee in Donald
Trump for President, Ma:hew Seely, et al. v. Jocelyn Benson et al.

Another email will follow due to size with the remaining documents.

Thank you,
Mary



Mary
Senior Paralegal and Oﬃce Administrator
…………………………...
TRUE NORTH LAW LLC
112 South Hanley Road, Suite 200
St. Louis, MO 63105
314.296.4012 Direct
314.296.4000 Oﬃce
314.296.4001 Fax

…………………………..................
CONFIDENTIALITY NOTICE: This e-mail and any a:achments are for the exclusive and conﬁdenSal use of the intended
recipient. If you received this in error, please do not read, distribute, or take acSon in reliance upon this message.
Instead, please noSfy us immediately by return e-mail and promptly delete this message and its a:achments from
your computer system. We do not waive a:orney-client or work product privilege by the transmission of this
message.




<Ex. 1.pdf>




                                                                                                                  Page 1 of 1
